                IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          WESTERN DIVISION
                         No. 5:15-CR-373-1H
                          No. 5:17-CV-220-H


UNITED STATES OF AMERICA,       )
                                )
                                )
                                )
     v.                         )
                                )
                                                ORDER
                                )
TERRELL RICKY SETTLES,          )
                                )
     Defendant.                 )
                                )

     This matter is before the court on the government’s motion to

dismiss, [DE #215], petitioner’s pro se motion to vacate under 28

U.S.C. § 2255, [DE #204].   Petitioner has filed a response, [DE

#218].    Petitioner has additionally filed the following: (1) a

letter inquiring as to the status of his § 2255 motion, [DE #207];

(2) a letter requesting a recommendation for placement in a halfway

house or home confinement, [DE #243]; (3) a duplicate letter

requesting a recommendation for placement in a halfway house or

home confinement, [DE #244]; (4) a motion to compel, [DE #212];

(5) a request to admit additional evidence, [DE #220]; (6) a motion

to amend his § 2255 motion, [DE #239]; and (7) an addendum to his

§ 2255 motion, [DE #240].   The motion to amend his § 2255 motion

is hereby GRANTED, and the court will consider the additional

explanation of plaintiff’s claims as set forth in DE #220, DE #239
and DE #240.   The time for further filing has expired.   This matter

is ripe for adjudication.

                             BACKGROUND

      On February 8, 2016, without a signed Memorandum of Plea

Agreement, petitioner pled guilty to possession with intent to

distribute a quantity of methamphetamine and a quantity of heroin,

and   aiding    and   abetting,   in   violation     of   21   U.S.C.

§ 841(a)(1)&(b)(1)(C) and 18 U.S.C. § 2 (Count One); maintaining

a place for manufacturing, distributing, and using methamphetamine

and heroin, and aiding and abetting, in violation of 21 U.S.C.

§ 856(a)(1) and 18 U.S.C. § 2 (Count Two); and possession of a

firearm in furtherance of a drug trafficking crime, and aiding and

abetting, in violation of 18 U.S.C. §§ 924(c)(1)(A) and 2 (Count

Three).   Petitioner was sentenced by this court to a total term of

imprisonment of 84 months on June 15, 2016.        Petitioner did not

appeal.

      On May 8, 2017, petitioner filed the instant motion to vacate

pursuant to 28 U.S.C. § 2255, [DE #204], on two grounds: (1)

ineffective assistance of counsel for (a) failure of his counsel

to advise him that he could enter a partial guilty plea and (b)

failure of counsel to file a notice of appeal when he asked counsel

to do so; and (2) actual innocence of the possession of a firearm

charge (Count Three).   [DE #204 at 4-5].



                                  2
                           COURT’S DISCUSSION

  I.     Petitioner’s Letters to the Court, [DE #207, DE #243, DE
         #244] and motion to compel, [DE #212]

       In his first letter to the court, [DE #207], petitioner

inquires as to the status of his § 2255 motion.         The court need

not address petitioner’s letter further as his § 2255 motion is

addressed herein.    Additionally, petitioner has filed a letter in

duplicate, [DE #243 and DE #244], requesting a one-year placement

in a halfway house or home confinement.         However, the court does

not recommend placement in a residential facility as this decision

is at the discretion of the Bureau of Prisons.

       Finally, petitioner filed a “motion to compel” on August 14,

2017, contending that as the government had not responded to his

§ 2255 filing on May 2, 2017, the court should consider the

government’s    silence     as   the    government’s    concession   to

petitioner’s motion.      The court notes the government timely filed

a motion to dismiss, [DE #215], and petitioner’s motion to compel,

[DE #212], is DENIED AS MOOT.

  II.    Petitioner’s motion to vacate, [DE #204]

       The Fourth Circuit has held the allegation by a petitioner of

counsel’s failure to file an appeal after being requested to do so

generally presents a factual issue which requires an evidentiary

hearing.    See United States v. Peak, 992 F.2d 39, 41 (4th Cir.




                                    3
1993).   Therefore, this matter will be referred in its entirety

for an evidentiary hearing.

                              CONCLUSION

     For the foregoing reasons, petitioner’s motion to compel, [DE

#212], is DENIED AS MOOT, and petitioner’s motion to amend, [DE

#239], is hereby GRANTED.     Pursuant to 28 U.S.C. § 636(b)(1)(B),

and Rule 8 of the Federal Rules Governing § 2255 Proceedings,

petitioner’s § 2255 motion is hereby referred to United States

Magistrate Judge Kimberly A. Swank to conduct an evidentiary

hearing on his claims and to submit a Memorandum and Recommendation

(“M&R”) to the undersigned concerning this matter.

     The Federal Public Defender is directed to assign counsel to

represent petitioner at the hearing.       After counsel has been

assigned, he or she shall file a notice of appearance.   Magistrate

Judge Swank shall then schedule and hold an evidentiary hearing,

respecting the need of counsel for both parties to have adequate

time for investigation and preparation.    The clerk is directed to

serve a copy of this order on the Office of the Federal Public

Defender.

     This 28th day of January 2020.

                         __________________________________
                         Malcolm J. Howard
                         Senior United States District Judge
At Greenville, NC
#35



                                  4
